Title: General Orders, 23 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Monday Feby 23rd 1778.
Peru—Poor. Paterson.


Brigadiers and Officers Commanding Brigades to meet tomorrow morning ten ôClock at General Sullivan’s quarters to make a just distribution of the cloathing in the Cloathier General’s department now in Camp and near at hand on it’s way to it, in proportion to the real necessities of the men, in order to which the Commanding officers of Regiments and Corps are to make an exact return of the wants of their men to their respective Brigadiers and officers Commanding Brigades before the time prescribed for their meeting: The board in their distribution are to have particular regard to the Artillery and other Corps not attach’d to any particular State having consequently no chance of other supplies, and are to make them an allowance accordingly—The Officer commanding Morgan’s Light Corps will furnish the board with a return of the wants of the men under his command regimentally digested, for which they are to make as generous and effectual proportion as circumstances will permit—Duplicates of the returns to be made to the commanding officers of the respective Regiments from which these men were drafted, who are to take proper notice of the same in their regimental Accounts.
This is not meant to exclude them from a share in the State Cloathing

which has been or may be furnish’d, but on the contrary the Brigadiers are directed to see that strict justice be done them in this respect.
The Regimental Pay-Masters who have not yet delivered to the Pay-Master General their abstracts for the extra month’s Pay are order’d to do it immediately. They are also to deliver in the remainder of their abstracts for the months of December and January without delay.
Some of the abstracts for the extra month’s pay having been delivered to the Pay-Master General without being signed by the Brigadier, the Pay-Masters are to take the same back that they may be propertly compleated.
The Quarter Masters belonging to General’s Scotts and Muhlenberg’s Brigades and the Corps of Artillery who drew the cloathing for the same at White-Marsh are desired to send the Regimental Receipts for the proportion delivered each Regiment immediately to the Deputy Clothier General as there is a necessity for the same. And all officers having private Accounts with them are again desired to call and settle them.
